Citation Nr: 1440274
Decision Date: 09/09/14	Archive Date: 10/23/14

Citation Nr: 1440274	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-19 742	)	DATE SEP 09 2014
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for bilateral knee disability.

3.  Entitlement to service connection for a left shoulder disability.


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to September 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Roanoke, Virginia Department of Veterans Affairs Regional Office (RO).  The rating decision denied service connection for four issues: knee pain, asthma, vein damage and shoulder damage (left or right not specified).  The Board issued a decision on February 3, 2014, denying service connection for the left shoulder, and remanding the remaining issues to obtain VA examinations.  However, in a July 2014 rating decision, the RO granted, in full, the benefit sought on appeal, so that issue no longer remains for appellate consideration. 

This appeal was processed using the "Virtual VA" paperless claims processing system.  Accordingly, any future consideration of this claim should take into consideration the existence of the electronic record.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In connection with his claims for service connection, the Veteran requested a hearing.  It was scheduled for May 24, 2012.  The Veteran did not receive notice of it due to an address change.  In October 2013, the hearing was rescheduled for December 10, 2013.  Although the Board was holding hearings at the Central Office in Washington D.C., on December 10, 2013, the Veteran failed to appear.  In June 2014, he requested a new hearing and asserted the Office of Personnel Management website said all federal offices were closed on December 10, 2013, due to inclement weather.  

The Veterans Law Judge assigned to hold hearings that day has agreed to give the Veteran another opportunity to appear for a hearing, despite the fact that his request to reschedule was not received until six months later.  Therefore, the Board finds that the Veteran was denied due process by failing to reschedule his hearing.


Accordingly, the decision of the Board dated February 3, 2014, denying entitlement to service connection for the left shoulder disability and remanding the remaining issues for VA examinations, is vacated.  The issues on appeal will be adjudicated following a rescheduled hearing.  The Veteran will receive separate notice as to the date for his hearing.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


Citation Nr: 1404639	
Decision Date: 02/03/14    Archive Date: 02/14/14

DOCKET NO.  10-19 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for asthma. 

2.  Entitlement to service connection for a bilateral knee disability. 

3.  Entitlement to service connection for varicose veins. 

4.  Entitlement to service connection for a left shoulder disability.


ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 






INTRODUCTION

The Veteran had active service in the United States Army from August 1995 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2009 decision issued by the Department of Veterans Affairs Regional Office (RO) in Roanoke, Virginia.  

The entire claims file was reviewed in this case, to include the portion contained in the electronic "Virtual VA" system.  

The Veteran did not attend a scheduled hearing in December 2013 in Washington, D.C., nor has he requested rescheduling.  

The issues of service connection for asthma, bilateral knee disability, and varicose veins are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a current left shoulder disability for VA purposes. 


CONCLUSION OF LAW

Criteria for service connection of a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163  (Fed. Cir. 2004).

Certain "chronic conditions," such as arthritis, if manifest to a compensable degree within the first post-service year, will be presumed to have been incurred in active service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2013).  Only "chronic conditions," as defined by regulation and inclusive of arthritis, can be service-connected solely on the basis of continuity of symptomatology from service to the present (irrespective of the establishment of a causal nexus between a current disability and service).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In this regard, Congress has specifically limited entitlement to service connection for disease or injury to cases where such have resulted in a disability.  38 U.S.C.A. §§ 1110, 1131.  Thus, in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The United States Court of Appeals for Veterans Claims (Court) has consistently held that, under the law cited above, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service." Watson v. Brown, 4 Vet. App. 309, 314 (1993). This principle has been repeatedly affirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability." Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.  

The Veteran asserted that he suffered "shoulder damage" during service in his June 2009 claim for benefits.  The Veteran stated that the disability was incurred on September 9, 1998.  

The Veteran was initially denied service connection for shoulder damage in an October 2009 RO rating decision.  The Veteran filed a timely notice of disagreement in November 2009.  Subsequently, the Veteran was granted service connection for SLAP surgery right shoulder (claimed as shoulder damage) and service connection for scar as secondary to the surgery.  Both disabilities were each evaluated as 10 percent disabling.  The Veteran filed a VA Form 9 in May 2010.  A supplemental statement of the case was issued in August 2011 which explained that since the Veteran did not specify which shoulder he was claiming on his application of benefits and he had already been granted service connection for his right shoulder, the RO would also consider service connection "for a left shoulder damage." 

Service treatment records reflect that the Veteran suffered a fall during service and injured his right shoulder.  The Veteran subsequently had right shoulder, superior labrum, anterior to posterior (SLAP) surgery.  Service treatment records are absent of any entry for a left shoulder injury.  

The Veteran had a QTC examination in March 2010.  The examiner found that the Veteran had pain in his right shoulder during range of motion testing.  The examiner also found that the Veteran had "subjective factors [of] weakness, stiffness, pain, lack of endurance.  The objective factors are tenderness, clicking, popping/clicking sound on examination of right shoulder."  Regarding the left shoulder, the examiner stated that it "shows no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement."  The Veteran reported no pain during range of motion testing of the left shoulder.  

Additionally, the Veteran did not specifically claim a left shoulder injury nor provide any post-service medical evidence or statements regarding a left shoulder disability.  As discussed above, the March 2010 QTC examination noted that the Veteran's left shoulder exhibited none of the symptoms of pain upon range of motion testing or weakness that the Veteran's right shoulder did. 

The Board notes that the most recent medical evidence with regard to the Veteran's left shoulder, is from the March 2010 QTC examination.  The Veteran has not been afforded a subsequent VA examination to determine whether there is any current left shoulder damage or to specifically address the etiology of any such left shoulder damage.  

The Board has considered whether a VA examination is necessary for proper adjudication, but has determined that the Veteran has not met the threshold for an examination.  Applicable law requires a VA examination when (1) there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; (2) the evidence establishes an "in-service event, injury or disease," or a disease, manifested in accordance with presumptive service connection regulations, which would support incurrence or aggravations; (3) the evidence indicates that the current disability may be related to the in-service event; and (4) insufficient medical evidence for VA to make a decision.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); McClendon v. Nicholson, 20 Vet. App. 79  (2006). 

A remand to obtain a VA examination in support of the Veteran's left shoulder claim is not necessary.  Simply stated, points one, two, and three of the McClendon test are not met.  The Veteran has made no specific allegations as to in-service disease or injury to the left shoulder, or of recurrent symptoms, and the service treatment records are negative. 

The evidence of record is against a finding that the Veteran incurred a left shoulder disability in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury or disease in service, as in this case).  Remand for a VA examination is thus unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  

In reaching the above determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.   38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the Veteran was provided with notice in July 2009,  regarding his claims, and was informed of what evidence VA would provide and what evidence he should supply in support of his claim.  He was specifically informed as to how disability ratings are assigned based on the severity of the service-connected disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).   

The Veteran has not pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes a March 2010 QTC shoulder examination.  The Veteran has not submitted any post-service evidence, nor alleged that any records exist.  There is no indication of any additional relevant evidence that has not been obtained, and they are adequate for rating purposes. There is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2013).
    

ORDER

Entitlement to service connection for a left shoulder disability is denied. 
REMAND

There is currently insufficient evidence in the Veteran's claims file to make a decision on the Veteran's remaining claims.  There are no post-service medical records in the claims file other than a March 2010 QTC examination for the Veteran's shoulders.  The Veteran has not had a VA examination with regard to his claims for asthma, bilateral knee pain, or varicose veins.  The Veteran's service treatment records include numerous entries detailing these conditions and their continued treatment during service.  The Veteran is entitled to a VA examination to determine whether or not he has a current disability for VA purposes and whether or not any disability or disabilities were caused or aggravated by his service.  

[Incidentally, the Board notes in the 2010 statement of the case, the RO concluded that the Veteran's asthma pre-existed service and there had to be evidence of worsening as a result of service.  This is incorrect.  Upon entry, the Veteran reported one incident of wheezing at age 7, with no recurrences, and the entrance examination showed no diagnosis.  He is presumed sound, then.]

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA records from VA Mid-Atlantic Health Care Network from September 2006 to the present.  Should no records be found after an exhaustive search, annotate the record to reflect this.  The Veteran should also be encouraged to submit any medical records he believes supports his claims.

2.  After all medical records are obtained and reviewed, schedule the Veteran for a comprehensive VA examination to determine whether or not the Veteran currently has asthma, a bilateral knee disability, and varicose veins.  Regarding the results of these examinations if the Veteran is found to have a current diagnosis of a disability or disabilities it is asked if it is at least as likely as not (50 percent probability or greater) that the Veteran's current disability diagnosis had causal origins in service as a result of the Veteran's service.  A rationale must accompany any conclusion reached in the examination report (a mere statement regarding the lack of contemporaneous documentation of injury or treatment during service is not a sufficient rationale).    

3.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case to the Veteran and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


